I dissent.
I do not believe petitioners for intervention have a sufficient interest in the action commenced by plaintiff to entitle them to intervene as parties. If they have the right to do so, then every citizen in the state of Montana has the same right.
Petitioners for intervention base their right to intervene upon the ground that they wish to submit evidence to the effect that oleomargarine is not a wholesome, nutritious and healthful food, and this point the attorney general will not advocate. *Page 241 
I think this is not a relevant subject of inquiry at the trial of the case. The only question sought to be raised by plaintiff is that of the constitutionality of the Act imposing a tax upon those who sell oleomargarine.
The legislature regarded oleomargarine as wholesome, healthful and nutritious or it would have prohibited, rather than licensed its sale.
Evidence on the point of its nutritious quality will not be helpful in the trial of the case and will not aid in solving the problem of legislative purpose and intent in passing the statute or of the power to enact it. I think the district court was right in sustaining the demurrer to the complaint in intervention and that its action in so doing should be upheld. I would, of course, welcome argument of counsel for petitioners for intervention as amicus curiae when and if the case reaches this court on its merits, but I do not believe they have the right to intervene as parties and canvass the issue of the nutritious quality of oleomargarine — the legislature having considered it as nutritious and healthful, and having licensed and encouraged its sale for human consumption.
I think the cases relied upon by the district court, by fair analogy, support the court's ruling.